Citation Nr: 0009483	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-00 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for narcolepsy.  

(The issue of entitlement to a clothing allowance is 
addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to March 
1974.  He also served in the United States Army Reserves from 
1975 to 1980.

This matter came before the Board of Veterans' Appeals 
(Board) from a January 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island that denied the veteran's claim of entitlement 
to service connection for narcolepsy.  A notice of 
disagreement was received in February 1996.  A statement of 
the case was issued in February 1996.  A substantive appeal 
was received from the veteran in March 1996.  A hearing was 
held at the RO in May 1999, and before a member of the Board 
in Washington, D.C. in March 2000. 


FINDINGS OF FACT

The veteran has presented no competent evidence tending to 
demonstrate that he suffers from narcolepsy related in any 
way to his military service.   


CONCLUSION OF LAW

The claim of entitlement to service connection for narcolepsy 
is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty or active duty for training.  Service connection 
may also be granted for disability resulting from an injury 
incurred or aggravated during inactive duty training.  
38 U.S.C.A. §§ 101(2),(24), 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
as "a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A claimant therefore cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the inservice injury or disease and the 
current disability (through medical evidence). Caluza at 506. 
Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether or 
not a claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

The veteran and his representative contend, in substance, 
that service connection is warranted for narcolepsy.  They 
contend that the veteran actually suffered from narcolepsy 
prior to service and that this disorder was aggravated during 
service.

With regard to the first requirement under Caluza, the Board 
notes that there is medical evidence of record demonstrating 
that the veteran currently suffers from narcolepsy.  
Specifically, a VA "narcolepsy and epilepsy examination" 
was accomplished in October 1995, at which time the veteran 
was diagnosed with narcolepsy.  Further, various VA 
outpatient treatment records, dating back as early as 1978, 
note diagnoses of narcolepsy, as do private medical records.  
This medical evidence sufficiently demonstrates that the 
veteran suffers from narcolepsy, and thus satisfies the first 
Caluza requirement (that there be a current disability 
demonstrated through medical diagnosis).

Regarding the second requirement of Caluza, the Board notes 
that the veteran's service medical records from his periods 
of active duty and his service with the Army Reserves are 
negative regarding treatment for or complaints of narcolepsy.  
In fact, during both his entrance and separation examinations 
from active service, the veteran reported that he had trouble 
sleeping ("difficulty falling asleep" was specifically 
written on the report of medical history filled out in 
conjunction with the entrance examination).  As well, while 
there is a notation that the veteran passed out on one 
occasion when it was hot outside during his reserve service, 
there are no records of treatment for narcolepsy among his 
Army reserve medical records (a history of insomnia was noted 
by the veteran).  The Board realizes that these records are 
not competent to show that the veteran suffered from insomnia 
during service, aggravated or otherwise (see Espiritu), but 
points them out to show that while there were sleep related 
complaints made by the veteran during service, there were no 
complaints of narcolepsy made during this service.  

The Board notes that, from a review of the record, the 
veteran was first medically diagnosed with narcolepsy in 
1978, as reflected by VA outpatient treatment records dated 
in October of that year.  According to VA outpatient 
treatment records, he was again evaluated for narcolepsy in 
March 1979 and January 1980, however there is no indication 
that this disorder was diagnosed during a period of active 
duty for training.  

Regarding the third requirement of Caluza, the Board notes 
that the medical evidence of record does not otherwise 
demonstrate that the veteran's narcolepsy is related to his 
active duty service.  This evidence includes the 
aforementioned VA outpatient treatment records (from 1978-
80), as well as outpatient treatment records dated from 1988 
to 1996.  

Other evidence of record documenting diagnoses of narcolepsy 
includes a VA hospital report dated in February 1995, the 
report of an October 1995 VA general examination, the report 
of a February 1996 peripheral nerves examination, the report 
of an April 1996 psychiatric examination, in addition to the 
report of the October 1995 epilepsy examination noted above.  
None of these reports indicate that the veteran's narcolepsy 
is in any way related to his military service.  

Records from Rhode Island Hospital indicate that the veteran 
was seen there in May 1989 and March 1996 for symptoms of 
narcolepsy and cataplexy.  These records also make no mention 
of a relationship between narcolepsy and the veteran's 
service.  As well, records received from the Social Security 
Administration (SSA) note that the veteran was diagnosed with 
this disorder, including by Nina Nizetic, M.D. in January 
1995, Leonard Sutton, M.D. in February 1995, and Lucille 
Curry Freider, Ph.D. (a licensed psychologist) in May 1996.  
Again, however, none reflect that narcolepsy was in any way 
related to the veteran's service.   

During a May 1999 RO hearing, the veteran testified that he 
first experienced narcolepsy as a child, and that he suffered 
numerous attacks during his active duty service.  He related 
that he complained to medical staff of feeling faint during 
basic training, but would otherwise find ways to take naps 
during attacks.  The veteran further testified that on a 
number of occasions he simply could not get out of bed, and 
that his drill sergeant had to get him out of bed.  He noted 
that he first sought treatment for narcolepsy in 1978, and 
that he was first diagnosed with the condition at that time.  
During a March 2000 Board hearing in Washington, D.C., the 
reiterated that he had sleeping problems prior to service 
that worsened during service, although narcolepsy was not 
diagnosed prior to or during service.
 
Also of record is a May 1999 lay statement from an 
acquaintance of the veteran's who stated that he has known 
the veteran for thirty years and has witnessed him fall 
asleep during a conversation and while stopped at a red light 
in a car, and noticed that the veteran had unusual sleeping 
patterns (no dates were mentioned).  The veteran submitted a 
similar statement from another acquaintance at the Board 
hearing (and waived initial RO consideration), however this 
acquaintance indicated that he witnessed such patterns while 
serving with the veteran in Germany.

Regarding these lay statements, the veteran's testimony, as 
well other statements the veteran has submitted during the 
course of this appeal to the effect that he suffered from 
narcolepsy prior to service and that this disorder was 
aggravated by service, the Board points out that such 
contentions, without supporting medical evidence, are not 
competent.  Espiritu.

As there is no medical evidence that the veteran suffers from 
narcolepsy that was incurred in or aggravated by his active 
duty service or during any period of active duty for 
training, the latter two requirements set forth in Caluza, in 
order to make a claim well grounded, are not met.  
Accordingly, the Board is compelled to find that the 
veteran's claim of entitlement to service connection for 
narcolepsy is not well grounded.

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the veteran with the development of evidence.


ORDER

Entitlement to service connection for narcolepsy is denied. 



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

